Case 2:17-cv-11142-AJT-EAS ECF No. 33 filed 10/08/18     PageID.510   Page 1 of 6



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

POWWOW LLC D/B/A PASS
CHARTERS,                                         Case No. 17-cv-11142

           Plaintiff,                             Hon. Arthur J. Tarnow
v.

VIA AIRLINES, INC, F/K/A CHARTER
AIR TRANSPORT, INC,

           Defendant.

CLARK HILL PLC                            MILLER CANFIELD PADDOCK
Attorneys for Plaintiff                   AND STONE, PLLC
Jonathan M. Martone (P73035)              Attorney for Defendant
151 S. Old Woodward Ave., Suite 200       Philip E. Hamilton (P68814)
Birmingham, MI 48009                      277 S. Rose Street, Suite 5000
(248) 642-9692                            Kalamazoo, MI 49007
jmartone@clarkhill.com                    (269) 381-7030
                                          Hamilton@millercanfield.com

Thomas M. Dixon (P41870)                  FOUR RIVERS LAW FIRM
500 Woodward Ave, Suite 3500              Joseph F. Sourthron (FL Bar No.:___)
Detroit, MI 48226                         Attorney for Defendant
(313) 965-8300                            PO Box 320534
tdixon@clarkhill.com                      Tampa, FL 33679
                                          (813) 773-5105
                                          joe@fourriverslaw.com


                PLAINTIFF POWWOW, LLC D/B/A PASS
                CHARTER’S AMENDED-WITNESS LIST

     NOW COMES Plaintiff POWWOW, LLC d/b/a Pass Charters (“Pass

Charters”), by and through its counsel, Clark Hill PLC, and for its Amended

                                      1
Case 2:17-cv-11142-AJT-EAS ECF No. 33 filed 10/08/18      PageID.511    Page 2 of 6



Witness List states as follows:

      1.     Bill Larkin, c/o undersigned counsel.

      2.     Sue Pavlak, c/o undersigned counsel.

      3.     Amos “Ami” Vizer, c/o Defendant’s counsel.

      4.     Matthew Macri, c/o Mountain Air Cargo Inc, 5930 Balsam Road,

Denver, North Carolina 28037.

      5.     Current and former employees and representatives of Via Airlines,

Inc, f/k/a Charter Air Transport, Inc, including but not limited to, Katie Collins,

Jeffrey Seelig, Kevin Ketterer, Kelly Carbone, Jessee Williams, and Schuyler

Boulware, c/o Defendant’s counsel.

      6.     Current and former employees and representatives of POWWOW,

LLC d/b/a Pass Charters, including but not limited to, Crystal Jackson and Katie

Boman, c/o undersigned counsel.

      7.     Current and former employees and representatives of Federal Aviation

Administration (FAA) with knowledge regarding Via Airlines, Inc, f/k/a Charter

Air Transport, Inc’s operation and performance as a charter airline, including but

not limited to, those with knowledge regarding Via Airlines’ applications for

Federal Aviation Regulations (FAR) Part 121 and 135 certifications, the

consideration and subsequent issuance of FAR Part 121 and 135 certifications, and

Via Airlines’ performance under Essential Air Service (EAS) subsidized programs.

                                         2
Case 2:17-cv-11142-AJT-EAS ECF No. 33 filed 10/08/18      PageID.512    Page 3 of 6



      8.    Current and former employees and representatives of the National

Collegiate Athletic Association (NCAA) with knowledge regarding Via Airlines’

and Pass Charters’ respective performance in the operation of charter flights for

NCAA student-athletes.

      9.    Current and former employees and representatives of the University

of Notre Dame with knowledge regarding Via Airlines’ and Pass Charters’

respective performance in the operation of charter flights for NCAA student-

athletes.

      10.   Current and former employees and representatives of the University

of Wisconsin with knowledge regarding Via Airlines’ and Pass Charters’

respective performance in the operation of charter flights for NCAA student-

athletes.

      11.   Current and former employees and representatives of the Marquette

University with knowledge regarding Via Airlines’ and Pass Charters’ respective

performance in the operation of charter flights for NCAA student-athletes.

      12.   Current and former employees and representatives of the Vanderbilt

University with knowledge regarding Via Airlines’ and Pass Charters’ respective

performance in the operation of charter flights for NCAA student-athletes.

      13.   Current and former employees and representatives of the University

of Arkansas with knowledge regarding Via Airlines’ and Pass Charters’ respective

                                         3
Case 2:17-cv-11142-AJT-EAS ECF No. 33 filed 10/08/18      PageID.513    Page 4 of 6



performance in the operation of charter flights for NCAA student-athletes.

      14.   Current and former employees and representatives of the St. John’s

University with knowledge regarding Via Airlines’ and Pass Charters’ respective

performance in the operation of charter flights for NCAA student-athletes.

      15.   Current and former employees and representatives of the Butler

University with knowledge regarding Via Airlines’ and Pass Charters’ respective

performance in the operation of charter flights for NCAA student-athletes.

      16.   Current and former employees and representatives of the Temple

University with knowledge regarding Via Airlines’ and Pass Charters’ respective

performance in the operation of charter flights for NCAA student-athletes.

      17.   Current and former employees and representatives of the DePaul

University with knowledge regarding Via Airlines’ and Pass Charters’ respective

performance in the operation of charter flights for NCAA student-athletes.

      18.   Current and former employees and representatives of Greenbrier

Valley Airport with knowledge regarding Via Airlines’ performance under

Essential Air Service (EAS) subsidized programs, including but not limited to,

Stephen Snyder.

      19.   Current and former employees and representatives of Shorts Travel

Management with knowledge regarding Via Airlines’ and Pass Charters’

respective performance in the operation of charter flights for NCAA student-

                                         4
Case 2:17-cv-11142-AJT-EAS ECF No. 33 filed 10/08/18        PageID.514   Page 5 of 6



athletes, including but not limited to, K. Frantzke, R. Dohmen, and K. Tophman.

      20.      Current and former employees and representatives of Anthony Travel

with knowledge regarding Via Airlines’ and Pass Charters’ respective performance

in the operation of charter flights for NCAA student-athletes, including but not

limited to, M. Williams.

      21.      Current and former employees and representatives of World Atlantic

Airlines with knowledge regarding Pass Charters’ chartering of World Atlantic

airplanes.

      22.      Current and former charter flight brokers with knowledge regarding

Pass Charters’ chartering of commercial flights, including but not limited to, K.

Marchand of Airplanning.com.

      23.      Any and all witnesses, including experts, named by any other party in

this Action.

      24.      All records custodians necessary to authenticate documents.

      25.      Any and all rebuttal witnesses.

      26.      Any and all expert witnesses named in accordance with applicable

court rules and Scheduling Order of the Court.

      27.      Fact discovery is ongoing and the cutoff in this case is not until

October 31, 2018. Accordingly, Plaintiff Pass Charters reserves the right to add

any and all witnesses, including experts, which it may become aware of during the

                                           5
Case 2:17-cv-11142-AJT-EAS ECF No. 33 filed 10/08/18        PageID.515   Page 6 of 6



course of discovery.

                                               Respectfully submitted,


                                               /s/Jonathan M. Martone
                                               Jonathan M. Martone (P73035)
                                               Clark Hill PLC
                                               151 S. Old Woodward Ave, Suite 200
                                               Birmingham, MI 48009
                                               (248) 988-1823
                                               jmartone@clarkhill.com
                                               Attorneys for Plaintiff
Date: October 8, 2018




                           CERTIFICATE OF SERVICE

       I hereby certify that on October 8, 2018 I electronically filed with the Clerk
of Court the foregoing document using the CM/ECF system which will send
notification of such filing(s) to all counsel of record.

                                          Respectfully submitted,

Date: October 8, 2018
                                              /s/Jonathan M. Martone
                                              Jonathan M. Martone (P73035)
                                              Clark Hill PLC
                                              151 S. Old Woodward Ave, Suite 200
                                              Birmingham, MI 48009
                                              (248) 988-1823
                                              jmartone@clarkhill.com
                                              Attorneys for Plaintiff




                                          6
220367598.1 57100/312389
